-Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 18-34 are pending and examined. Claims 1-17 are canceled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) received on 12/18/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 27 is objected to because of the following informalities:  
	Claim 27, Lns. 1-2 recite, “a plurality of specimen”, which is grammatically incorrect. The above needs to be corrected to “a plurality of specimens” to be grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 27, 31, 33, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25, Lns. 3-4 recite, “and submitting the accumulated data via an application program interface to the transfer sheet”. However, it is unclear how data can be submitted to a transfer sheet that has already been generated. A review of the Specification shows that Pg. 6, Last Para. of the instant Specification recites, “The present invention can comprise the further step of submitting to and accumulating in at least two of the first data set, the ID data set and the second data set a first database (LIS) and submitting the accumulated data via an application program interface (API) to generate the transfer sheet”. Therefore, for purposes of compact prosecution, the above limitation has been examined as, “and submitting the accumulated data via an application program interface to generate the transfer sheet”.

Claim 27, Lns. 3-4 recite, “information about the number of specimen, an anatomic origin of the specimen or a kind of the specimen”. However, Claim 27 previous recites that a plurality of specimens or a plurality of portions of the specimen are transferred to the container. Therefore, it is unclear if information is only required about a whole specimen, and not portions of the specimen. For purposes of compact prosecution, the above limitation has been examined as, “information about the number of specimens or portions of the specimen, an anatomic origin of the specimens or portions of the specimen, or a kind of the specimens or portions of the specimen”. Further, the term “kind” in Claim 27, Ln. 4 is unclear, as the addition of the word “kind” extends the scope of the claims so as to render them indefinite since it is unclear what “kind” is intended to convey. For purposes of compact prosecution, the term “kind” has been examined as meaning what composition the specimen or portions of the specimen are made up of.

Claim 31, Lns. 4-5 recite, “to a second database remote from the first laboratory information database”. However, claim 18, which claim 31 depends on, does not recite a first database. Therefore, there is insufficient antecedent basis for the term “the first laboratory information database”. For purposes of compact prosecution, the above limitation has been examined as, “to a second database remote from a first laboratory information database”.
	Examiner’s Note: Claim 25 is the first claim in the current claim set to recite “a first database”. Therefore, claim 31 as currently drafted would also have sufficient antecedent basis if claim 31 was amended to depend from claim 25, as opposed to claim 18, and the term “the first laboratory information database” was amended to recite “the first database”.

Claim 33, Lns. 1-2 recite, “The method of claim 18 being executed by a device, comprising:”. However, it is unclear if the limitations to follow are drawn to components of the method, or components of the device. For purposes of compact prosecution, the above limitation has been examined as, “The method of claim 18 being executed by a device, the device comprising:”.

Claim 34, Ln. 2 recites, “a transfer sheet”. However, it is unclear if this transfer sheet is the same as or different from the transfer sheet previously recited in Claim 18, which Claim 34 depends on. For purposes of compact prosecution, the above limitation has been examined as, “the transfer sheet”. Claim 34, Ln. 2 recites, “a container”. However, it is unclear if this container is the same as or different from the container previously recited in Claim 18, which Claim 34 depends on. For purposes of compact prosecution, the above limitation has been examined as, “the container”. Claim 34, Ln. 2 recites, “a pathologic specimen”. However, it is unclear if this pathologic specimen is the same as or different from the pathologic specimen previously recited in Claim 18, which Claim 34 depends on. For purposes of compact prosecution, the above limitation has been examined as, “the pathologic specimen”.  Claim 34, Ln. 5 recites, “a first station”. However, it is unclear if this first station is the same as or different from the first station previously recited in Claim 18, which Claim 34 depends on. For purposes of compact prosecution, the above limitation has been examined as, “the first station”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18, 19, 29, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurney (US Pub. No. 2009/0210254).

Regarding claim 18, Gurney discloses a method for handling a pathologic specimen (see Fig. 1, particularly step 107, which shows tissue sections placed on labeled slides, and step 113, which shows distributing slides to pathologists). The method comprises: 
	providing a container for the pathologic specimen ([0077], see Fig. 1 at step 107). 
	Transferring the pathologic specimen into the container ([0077], see Fig. 1 at step 107).
	Capturing a first data set at a first station ([0034], a reader reads an identifier providing information associated with a tissue support for sectioning at a sectioning station, and a transfer device is used to apply identification information to the tissue holder related to the identifier of the tissue support, [0051], a histological slide may be a tissue holder, [0055]-[0057], the prepared tissue support is labeled with an identifier, which may include information such as the patient’s name, what organ the sample came from, the number of samples in the support, the number of supported related to the particular sample, or other relevant information, [0083], a printer transfers ID information to the slide based on information scanned from the tissue support identifier, [0108], see Fig. 7 at tissue holder identification information, including the label data to be printed in 45). 
	Generating a transfer sheet based on accumulated data comprising the first data set ([0034], [0051], [0055]-[0057], [0083], [0108], see Fig. 7 at tissue holder identification information, including the label data to be printed in 45). 
	Delivering the container with the specimen and the transfer sheet to a pathological preparing and/or analyzing stage ([0079], see Fig. 1, especially step 113).

Regarding claim 19, Gurney discloses the method according to claim 18, further comprising capturing a container-related ID data set and accumulating the container-related data to the transfer sheet ([0072], the number of slides prepared for a given tissue support may be determined from an item in the tissue support information, [0083], each slide is labeled with a number, e.g. slide 2, and this information is printed on a label attached to the slide).

Regarding claim 29, Gurney discloses the method according to claim 18. Gurney further discloses that the generating the transfer sheet comprises: 
	transferring the accumulated data in a matrix-data-code, a barcode, a QR- code, a RFID tag, and/or an NFC tag, and/or issuing the accumulated data in machine and/or human readable form ([0083], [0108], see Fig. 7 at tissue holder identification information, including the label data to be printed in 45).

Regarding claim 32, Gurney discloses the method of claim 18. Gurney further discloses that the pathological preparing and/or analyzing stage is used for analysis of one or more tissues and/or pathological biopsies (see Fig. 1, especially steps 101 and 113).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-28, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (US Pub. No. 2002/0076819; hereinafter Bowman; already of record on the IDS received 12/18/2019), in view of Gurney.

Regarding claim 18, Bowman discloses a method for handling a pathologic specimen ([0012], see Fig. 4, particularly steps 14 and 24). The method comprises: 
	providing a container for the pathologic specimen ([0032], see Fig. 4 at step 14).
	Transferring the pathologic specimen into the container ([0032], see Fig. 4 at step 14).
	Capturing a first data set at a first station ([0032], data is collected about each collected specimen, the specimen donor, and the required testing, see Fig. 4 at step 14).
	Bowman fails to explicitly disclose:
generating a transfer sheet based on accumulated data comprising the first data set; and 
delivering the container with the specimen and the transfer sheet to a pathological preparing and/or analyzing stage.
	Gurney is in the analogous field of methods for handling pathologic specimens (see Gurney, Fig. 1, particularly step 107, which shows tissue sections placed on labeled slides, and step 113, which shows distributing slides to pathologists). Gurney teaches generating a transfer sheet based on accumulated data comprising a first data set (Gurney; [0034], a reader reads an identifier providing information associated with a tissue support for sectioning at a sectioning station, and a transfer device is used to apply identification information to the tissue holder related to the identifier of the tissue support, [0051], a histological slide may be a tissue holder, [0055]-[0057], the prepared tissue support is labeled with an identifier, which may include information such as the patient’s name, what organ the sample came from, the number of samples in the support, the number of supported related to the particular sample, or other relevant information, [0083], a printer transfers ID information to the slide based on information scanned from the tissue support identifier, [0108], see Fig. 7 at tissue holder identification information, including the label data to be printed in 45). Delivering a container with a specimen and a transfer sheet to a pathological preparing and/or analyzing stage (Gurney; [0079], see Fig. 1, especially step 113). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Bowman to include generating a transfer sheet based on accumulated data comprising the first data set, and delivering the container with the specimen and the transfer sheet to a pathological preparing and/or analyzing stage as in Gurney, as Gurney teaches that an identifier containing information regarding a specimen can be used in combination with a container holding the specimen to aid in identification of the container and the specimen contained therein, as well as processing instructions for the container and specimen (Gurney [0083]).

Regarding claim 19, modified Bowman discloses the method according to claim 18. Modified Bowman further discloses capturing a container-related ID data set (Bowman; [0031], see Fig. 1 at steps 11 and 12).
	Modified Bowman fails to explicitly disclose accumulating the container-related data to the transfer sheet.
	Gurney further teaches accumulating container-related data to a transfer sheet (Gurney; [0072], the number of slides prepared for a given tissue support may be determined from an item in the tissue support information, [0083], each slide is labeled with a number, e.g. slide 2, and this information is printed on a label attached to the slide). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container-related ID data set in the method of modified Bowman by accumulating the container-related data to the transfer sheet as in Gurney, as Gurney teaches that a label can be affixed to a container that includes specific processing instructions for the container (Gurney [0083]); therefore, adding container-related data to a transfer sheet can be used to ensure that a container and the sample contained therein are processed appropriately. Further, Bowman teaches that a container having a unique electronic identification code and bar code can have the codes stored on a central computer database for future identification and control of the specimen containers using either of the bar codes or electronic identification codes (Bowman [0031]). Incorporating this information into a transfer sheet along with the container would enable an operator to view the transfer sheet and track the location of the container and ensure that the container and specimen therein are being processed correctly.

Regarding claim 20, modified Bowman discloses the method according to claim 19. Modified Bowman further discloses that the ID data set is attached to the container, in machine-readable and/or human readable form (Bowman [0031]). Modified Bowman further discloses scanning the ID data set and then accumulating the first data set and the ID data set (Bowman; [0021], [0033]-[0037], see Fig. 5, correlated bar codes and electronic ID codes 27 and specimen data 28 input into central computer database 29, and sent to laboratory computer database 33 as correlated ID codes and specimen data 30). 

Regarding claim 21, modified Bowman discloses the method according to claim 20. Modified Bowman further discloses that the ID data set attached to the container comprises a bar code and/or a data-matrix code (Bowman; [0021], see Fig. 1).

Regarding claim 22, modified Bowman discloses the method according to claim 21. Modified Bowman further discloses submitting the ID data set to a web form where the accumulated data is generated to comprise the first data set and the ID data set (Bowman; [0021], [0033]-[0037], see Fig. 5, correlated bar codes and electronic ID codes 27 and specimen data 28 input into central computer database 29, and sent to laboratory computer database 33 as correlated ID codes and specimen data 30).

Regarding claim 23, modified Bowman discloses the method according to claim 20. Modified Bowman further discloses attaching the ID data set to a side and/or a bottom of the container; and/or printing the ID data set on the side and/or the bottom of the container (Bowman; see Figs. 1-2).

Regarding claim 24, modified Bowman discloses the method according to claim 20. Modified Bowman further discloses capturing a second data set at a second station (Bowman; [0033]-[0037], see Fig. 5 at specimen receipt data and specimen test results that are obtained from laboratory and entered into laboratory database 33). The accumulated data comprises the first data set and/or the ID data set and the second data set (Bowman; [0033]-[0037], see Fig. 5, correlated bar codes and electronic ID codes 27 and specimen data 28 were already input into central computer database 29, and sent to laboratory computer database 33 as correlated ID codes and specimen data 30, where the data is combined with the specimen receipt data 31 and specimen test results 32).

Regarding claim 25, modified Bowman discloses the method according to claim 24. Modified Bowman further discloses submitting and accumulating two or more of the first data set, the ID data set and the second data set to a first database (Bowman; [0033]-[0037], see Fig. 5, correlated bar codes and electronic ID codes 27 and specimen data 28 were already input into central computer database 29, and sent to laboratory computer database 33 as correlated ID codes and specimen data 30, where the data is combined with the specimen receipt data 31 and specimen test results 32). 
	Modified Bowman fails to explicitly disclose submitting the accumulated data via an application program interface to generate the transfer sheet.
	Gurney further teaches submitting accumulated data via an application program interface to generate a transfer sheet (Gurney; [0072], printing of slides may be activated by using a graphical user interface. [0085], see Fig. 4 at display screen 12 that displays information relating to the tissue and tissue support connected to server 5 and LIS 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the accumulated data in the method of modified Bowman by submitting the accumulated data via an application program interface to generate the transfer sheet as in Gurney, identifier containing information regarding a specimen can be used in combination with a container holding the specimen to aid in identification of the container and the specimen contained therein, as well as processing instructions for the container and specimen (Gurney [0083]). Further, submitting the accumulated data via an application program interface to generate the transfer sheet will allow a user to generate the transfer sheet when desired (Gurney; [0072], [0085], see Fig. 4).

Regarding claim 26, modified Bowman discloses the method according to claim 24. Modified Bowman further discloses that the first data set comprises sample information, diagnostic information, an anatomic origin of the specimen and/or handling information (Bowman; see Fig. 4 at specimen data 28). Modified Bowman further discloses the second data set (see Claim 24 above at Bowman teaching the second data set in [0033]-[0037], see Fig. 5).
	Modified Bowman fails to explicitly disclose that the second data set comprises patient information and/or billing information.
	Gurney teaches a data set comprising patient information (Gurney [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second data set in the method of modified Bowman to comprise patient information as in Gurney. The motivation would have been that correlating a sample with a patient’s information will ensure that the results of sample analysis are given to the correct patient.

Regarding claim 27, modified Bowman discloses the method according to claim 26. Modified Bowman further discloses the container and the first data set (see Claim 18 above at Bowman teaching the container and the first data set in [0032], Fig. 4).
	Modified Bowman fails to explicitly disclose that a plurality of specimens and/or a plurality of portions of the specimen are transferred into the container and the first data set further comprises information about the number of specimens or portions of the specimen, an anatomic origin of the specimens or portions of the specimen or a kind of the specimens or portions of the specimen.
	Gurney further teaches that a plurality of specimens are transferred into a container, and a first data set that comprises information about the number of specimens, an anatomic origin of the specimens, or a kind of the specimens (Gurney; [0056], the number of samples in the tissue support and what organ the sample came from are input, [0084], see Fig. 3 at tissue support 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container and the first data set in the method of modified Bowman so that a plurality of specimens are transferred into the container and the first data set further comprises information about the number of specimens, an anatomic origin of the specimens, or a kind of the specimens as in Gurney. The motivation would have been that knowing the number of specimens in the container will enable an operator to prepare testing equipment and materials for processing the specimens as dictated by the number of specimens, and knowing the anatomic origin of the specimens will enable an operator to determine what testing protocols are best used to analyze the specimens properly.

Regarding claim 28, modified Bowman discloses the method according to claim 19. Modified Bowman further discloses that the ID data set comprises an ID of the container, container-batch information, and/or an intended use of the container-batch (Bowman; [0031], see Fig. 1 at steps 11 and 12).

Regarding claim 31, modified Bowman discloses the method according to claim 18. Modified Bowman further discloses that the delivering the container with the specimen and the transfer sheet to the further preparing and/or analyzing stage further comprises sending at least a portion of the accumulated data of the transfer sheet to a second database remote from a first laboratory information database (Bowman; [0034]-[0035], see Fig. 5 at central computer database 29 and laboratory computer database 33. Correlated ID codes and specimen data 30, as well as specimen receipt data 31 and specimen test results 32, are sent to the laboratory computer database 33, i.e. the second database remote from the database 29. The data is used to determine the specimen collection route and schedule 34, i.e. the delivering of the container with the specimen. See also Claim 18 above at Gurney teaching the transfer sheet in [0034], [0051], [0055]-[0057], [0083], [0108], Fig. 7).

Regarding claim 34, modified Bowman discloses the method of claim 18. Modified Bowman further discloses that the first data set is included on the transfer sheet for the container used to hold the pathologic specimen (see Claim 18 above at Bowman teaching the container used to hold a pathologic specimen and the first data set in [0032], Fig. 4 at step 14, and Gurney teaching the transfer sheet in [0034], [0051], [0055]-[0057], [0083], [0108], Fig. 7). The transfer sheet is generated based on accumulated data, comprising the first data set, captured when the container including the pathologic specimen is at the first station (see Claim 18 above at Bowman teaching a first data set captured when a container including a pathologic specimen is at a first station in [0032], Fig. 4 at step 14, and Gurney teaching a transfer sheet generated based on accumulated data in [0034], [0051], [0055]-[0057], [0083], [0108], Fig. 7).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Gurney, as applied to claims 18-28, 31, and 34 above, further in view of Quattrocchi (US Pat. No. 5,978,466; already of record on the IDS received 12/18/2019).

Regarding claim 30, modified Bowman discloses the method according to claim 18. Modified Bowman further discloses the container, the transfer sheet, and the delivering (see Claim 18 above at Bowman teaching the container in [0032], and Gurney teaching the transfer sheet in [0034], [0051], [0055]-[0057], [0083], [0108], Fig. 7, and the delivering in [0079], Fig. 1).
	Modified Bowman fails to explicitly disclose introducing the container or a rack comprising the container and the transfer sheet into a package for the delivering.
	Quattrocchi is in the analogous field of methods and systems for sample testing (Quattrocchi Col. 3 Lns. 14-37). Quattrocchi teaches introducing a container and a transfer sheet into a package for delivering (Quattrocchi; Col. 6 Lns. 15-29, Col. 7 Lns. 5-52, see Fig. 3 at kit 10 including blood specimen collection card 26, specimen bag 34, and mailing envelope 38, and Fig. 4A at collection card 26 having a personal code). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container, the transfer sheet, and the delivering in the method of modified Bowman by introducing the container and the transfer sheet into a package for the delivering as in Quattrocchi, as Quattrocchi teaches that a package can be used to facilitate the returning of a test specimen for analyzing (Quattrocchi Col. 6 Lns. 15-29).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Gurney, as applied to claims 18-28, 31, and 34 above, further in view of Sharma et al. (US Pub. No. 2015/0023848; hereinafter Sharma; already of record on the IDS received 12/18/2019).

Regarding claim 33, modified Bowman discloses the method of claim 18. Modified Bowman further discloses the method being executed by a device (Bowman; [0012], [0031]). The device comprises: 	
	that the plurality of containers comprises at least one container with a specimen and a transfer sheet generated based on accumulated data comprising a first data set, captured at a first station before a pathological preparing and/or analyzing stage (as this claim is currently drafted, the plurality of containers are not positively recited. The claim merely requires a rack capable of holding a plurality of containers. Nevertheless, Bowman teaches a container with a specimen in [0032], Fig. 4, and a first data set captured at a first station before a pathological preparing and/or analyzing stage in [0032], Fig. 4 at step 14, which occurs before step 24. Further, see Claim 18 above at Gurney teaching a transfer sheet generated based on accumulated data in [0034], [0051], [0055]-[0057], [0083], [0108], Fig. 7). 
	The rack and/or the plurality of containers are indexed before initial use of the rack and to scan and submit the ID data set of each of the plurality of containers to a first laboratory database (as previously stated, the plurality of containers are not positively recited. However, Bowman teaches containers that are indexed to scan and submit the ID data set of containers to a first laboratory database in [0031], Fig. 4 at steps 10-12, Fig. 5 at correlated bar codes and ID codes 27 submitted to central computer database 29. Further, the containers are capable of being indexed before initial use of any rack).
	Modified Bowman fails to explicitly disclose:
a rack configured to hold a plurality of containers; and 
a support for the rack.
	Sharma is in the analogous field of systems for the processing of biopsy specimens (Sharma [0009]). Sharma teaches a rack configured to hold a plurality of containers, and a support for the rack (Sharma; [0034], see Fig. 16 at biopsy test tubes in a test tube rack moving along a conveyor belt. The conveyor belt acts as a support). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of modified Bowman by including a rack configured to hold a plurality of containers, and a support for the rack as in Sharma. The motivation would have been that a rack can be used to transfer a plurality of containers simultaneously, thereby improving the throughput of the method. Additionally, a rack can be used to secure containers during transport, thereby preventing undesired spilling or breakage of the containers during transit.
	Note: The instant Claims contain functional language (ex: “configured to hold a plurality of containers…”).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798      

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798